Name: Commission Regulation (EEC) No 945/83 of 21 April 1983 amending for the second time Regulation (EEC) No 1575/80 laying down provisions for the implementation of Article 13 of Council Regulation (EEC) No 1430/79 on the repayment or remission of import or export duties
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  justice
 Date Published: nan

 No L 104/ 14 Official Journal of the European Communities 22. 4. 83 COMMISSION REGULATION (EEC) No 945/83 of 21 April 1983 amending for the second time Regulation (EEC) No 1575/80 laying down provi ­ sions for the implementation of Article 13 of Council Regulation (EEC) No 1430/79 on the repayment or remission of import or export duties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1430/79 of 2 July 1979 on the repayment or remission of import or export duties ('), as amended by Regula ­ tion (EEC) No 1 672/82 (2), and in particular Article 25 (2) thereof, Whereas Commission Regulation (EEC) No 1575/80 (3), as amended by Regulation (EEC) No 2640/82 (4), provides that the Commission must take a decision in respect of a case referred to it under Article 13 of Regulation (EEC) No 1430/79 within three months of the date of receipt of the application ; Whereas experience since the entry into force of Regulation (EEC) No 1575/80 has shown that the period of three months within which a decision must be taken may give rise to serious difficulties in particu ­ larly complex cases ; Whereas the existing period should be extended ; whereas in order to maintain a balance between the interests of the administration and those of the persons concerned, a limit should, however, be set to such extension by increasing the period to four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 5 of Regulation (EEC) No 1575/80 is hereby replaced by the following : 'This decision shall be taken within four months of the date on which the application referred to in Article 3 ( 1 ) is received by the Commission .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 175, 12 . 7 . 1979, p. 1 . I 1) OJ No L 186, 30 . 6 . 1982, p. 1 . O OJ No L 161 , 20 . 6 . 1980 , p. 13 . O OJ No L 279, 1 . 10 . 1982, p. 67 .